DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first epitaxial source/drain feature" in lines10-11. The limitation renders the claim indefinite because it lacks antecedent basis and no first d epitaxial source/drain feature was previously recited. Therefore, it is suggested Applicant change “the epitaxial source/drain feature” in claim 15, lines 10-11 to “a first epitaxial source/drain feature’. For examination purposes, the limitation will be interpreted and examined as “a first epitaxial source/drain feature”. Correction is requested.
Claims16-20 are also rejected as being dependent on claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suk et al (US Publication No. 2016/0190128).
Regarding claim 1, Suk discloses a device comprising: a first protrusion Fig 2, F1 disposed on a substrate Fig 2, 50; a first silicon-containing channel region disposed on a first portion of the first protrusion ¶0028-0031 a first gate structure wrapping around the first silicon-containing channel region Fig 1 ¶0031-0036; a first source/drain feature disposed on a second portion the first protrusion Fig 1 ¶0036-0037; and a first electrical barrier layer Fig 2, 120 disposed under and interfacing with the first source/drain feature Fig 2, S/D.
Regarding claim 2, Suk discloses a second protrusion disposed on the substrate Fig 1; a second silicon-containing channel region disposed on a first portion of the second protrusion a second gate structure wrapping around the second silicon-containing channel region Fig 1-2; a second source/drain feature disposed on a second portion the second protrusion Fig 1-2; and a second electrical barrier layer disposed under and interfacing with the second source/drain feature Fig 1-2.
Regarding claim 3, Suk discloses wherein the first electrical barrier layer is discontinuous with respect to the second electrical barrier layer Fig 1-2,  and Fig 30 ¶0045-0052.
Regarding claim 4, Suk discloses wherein the first and second source/drain features are unmerged with respect to each other Fig 1-2.

    PNG
    media_image1.png
    614
    494
    media_image1.png
    Greyscale

Claims 15-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US Publication No. 2015/0035018).
Regarding claim 15, as best understood, Liu discloses a device comprising: a substrate having a first region, a second region and a third region, the second region extending from the first region to the third region Fig 7; a first channel feature disposed over the first region; a first gate structure wrapping around the first channel feature Fig 7; a second channel feature disposed over the third region Fig 7; a second gate structure wrapping around the second channel feature Fig 7; a first source/drain feature disposed over the second region and associated with the first and second gate structures Fig 7; and a first electrically insulating layer disposed under and interfacing with the first epitaxial source/drain feature without extending over the first and third regions of the substrate Fig 7.
Regarding claim 16, as best understood, Liu discloses wherein the first electrically insulating layer includes a semiconductor oxide material ¶0040.
Regarding claim 17, as best understood, Liu discloses wherein a side surface of the first source/drain feature is free of the first electrically insulating layer Fig 7.
Regarding claim 20, as best understood, Liu discloses wherein the first electrically insulating layer is configured to electrically insulate a bottommost portion of the first source/drain feature to inhibit leakage current from flowing into the second region of the substrate Fig 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suk et al (US Publication No. 2016/0190128).
Regarding claim 5, Suk discloses all the limitations except for the specific thickness of the barrier layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suk et al (US Publication No. 2016/0190128) in view of Liu et al (US Publication No. 2015/0035018).
Regarding claim 6, Suk discloses all the limitations except for the electrical barrier layer arrangement. Whereas Liu discloses further comprising a dielectric isolation disposed on the substrate and extending to a first height above the substrate, and wherein the first electrical barrier layer extends to a second height above the substrate that is greater than the first height Fig 15. Suk and Liu are analogous art because they are directed to Finfets and one of ordinary skill in the art would have had a reasonable expectation of success to modify Suk because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the electrical barrier layer arrangement to improve electrical performance ¶0002-0003.
Regarding claim 7, Liu discloses wherein the first electrical barrier layer includes a material selected from the group consisting of silicon oxide, silicon carbon oxide, germanium oxide, germanium carbon oxide, SiGe oxide and SiGe carbon oxide ¶0040.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No. 2015/0035018).
Regarding claim 8, Lui discloses a device comprising: a first silicon-containing channel region disposed over a substrate¶0031; a first gate structure wrapping around the first silicon-containing channel region Fig 7 ¶0031; a first epitaxial source/drain feature disposed over the substrate and associated with the first silicon-containing channel region Fig 7 ¶0034; and a first electrically insulating layer Fig 7, 230 disposed under and interfacing with the first epitaxial source/drain feature Fig 7, wherein the first electrically insulating layer Fig 7, 230 extends from under the first epitaxial source/drain feature Fig 7, 222 towards the first silicon-containing channel region. Lui discloses all the limitations except for the specific thickness of the electrically insulating layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the electrically insulating layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ (CCPA 1980).
Claims 9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No. 2015/0035018) in view of Adusumilli et al (US Publication No. 2017/0271512).
Regarding claim 9, Liu discloses all the limitations except for the concentration of the dopant. Whereas Adusumilli discloses  wherein the first epitaxial source/drain feature includes SiGe doped with boron to a concentration between about 4x1020 atoms/cm3 and about 9x1020 atoms/cm3 ¶0026. Liu and Adusumilli are analogous art because they are directed to Fets and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liu because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the dopants and incorporate the teachings of Adusumilli to provided adequate dopant for the source region.
Regarding claim 11, Adusumilli discloses wherein the first electrically insulating layer is formed of material that includes a semiconductor material, carbon, oxygen and hydrogen ¶0029.
Regarding claim 12, Adusumilli discloses wherein the material has between about 0 and about 1 atomic percent of the semiconductor material, between about 30 and about 40 atomic percent carbon, between about 10 and about 20 atomic percent oxygen, and between about 20 and about 30 atomic percent hydrogen. It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the percent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
	Regarding claim 13, Liu discloses  further comprising: a second channel region disposed over the substrate; a second gate structure wrapping around the second channel region; a second epitaxial source/drain feature disposed over the substrate and associated with the second channel region; a second electrical insulating layer disposed under and interfacing with the epitaxial second source/drain feature Fig 7; While Adusumilli discloses wherein the first epitaxial source/drain feature include a first type of dopant and the second epitaxial source/drain feature includes a second type of dopant that is opposite the first type Fig 1.
Regarding claim 14, Liu discloses wherein a bottommost surface of the first epitaxial source/drain feature is completely covered by the first electrically insulating layer Fig 7.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No. 2015/0035018) in view of Adusumilli et al (US Publication No. 2017/0271512) and in further view of Tsai et al (US Publication No. 2014/0252412).
Regarding claim 10, Liu discloses all the limitations except for the concentration of the dopant. Whereas Tsai discloses wherein the first epitaxial source/drain feature includes Si doped with phosphorous to a concentration between about 3x1021 atoms/cm3 and about 7x1021 atoms/cm3 ¶0020. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the dopants and incorporate the teachings of Tsai to provided adequate dopant for the source region.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No. 2015/0035018).
Regarding claim 18, as best understood, Liu discloses all the limitations except for the thickness of the electrically insulating layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).

Regarding claim 19, as best understood, Liu discloses all the limitations except for the shape of the electrically insulating layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the electrically insulating layer since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811